


Execution Version

 

AMENDMENT NO. 10 TO

TRANSFER AND ADMINISTRATION AGREEMENT

THIS AMENDMENT NO. 10 TO TRANSFER AND ADMINISTRATION AGREEMENT (this
“Amendment”), dated as of October 17, 2013, is by and among Thoroughbred
Funding, Inc., a Virginia corporation (the “SPV”), Norfolk Southern Railway
Company, a Virginia corporation, as originator (in such capacity, the
“Originator”), and as servicer (in such capacity, the “Servicer”), the “Conduit
Investors” party hereto, the “Committed Investors” party hereto, the “Managing
Agents” party hereto, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
(“BTMU”), as the Administrative Agent for the Investors, FIFTH THIRD BANK
(“Fifth Third”) and SUMITOMO MITSUI BANKING CORPORATION (“SMBC”).  Capitalized
terms used herein and not otherwise defined herein shall have the meaning given
to such terms in the Transfer and Administration Agreement (defined below).

 

WHEREAS, the SPV, the Servicer, NSC, the Conduit Investors, the Committed
Investors, the Managing Agents and the Administrative Agent are parties to that
certain Transfer and Administration Agreement dated as of November 8, 2007 (as
amended, supplemented or otherwise modified as of the date hereof, the “Transfer
and Administration Agreement”); and

WHEREAS, the parties to the Transfer and Administration Agreement have agreed to
amend the Transfer and Administration Agreement on the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1.     Amendment to the Transfer and Administration Agreement. 
Effective as of the date first written above and subject to the execution of
this Amendment by the parties hereto and the satisfaction of the conditions
precedent set forth in Section 2 below, the Transfer and Administration
Agreement is hereby amended as follows:

1.1.     The definition of “Alternate Rate” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:

“Alternate Rate” means for any Rate Period for any Portion of Investment, an
interest rate per annum equal to the LIBO Rate plus 2.00%.

1.2.     The definition of “Commitment” set forth in Section 1.1 of the Transfer
and Administration Agreement is hereby amended to delete the phrase “the dollar
amount set forth opposite such Committed Investor’s signature on the signature
pages hereof under the heading “Commitment”” appearing in clause (b) and to
insert the phrase “the dollar amount as set forth on Schedule II attached hereto
for each Committed Investor” in place thereof.

1.3.     The definition of “Commitment Termination Date” set forth in Section
1.1 of the Transfer and Administration Agreement is hereby amended and restated
in its entirety to read as follows:

“Commitment Termination Date” means October 16, 2014, or such later date to
which the Commitment Termination Date may be extended by the Committed Investors
(in their sole discretion).




1

 





1.4.     The definition of “FATCA” is hereby added to Section 1.1 of the
Transfer and Administration Agreement to read as follows:

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

1.5.    The definition of “LIBO Rate” set forth in Section 1.1 of the Transfer
and Administration Agreement is hereby amended and restated in its entirety to
read as follows:

“LIBO Rate” means, for each day during a Rate Period, (a)(i) the rate per annum
(carried out to the fifth decimal place) equal to the rate appearing on the page
of the Reuters Screen, or such other page or service providing rate quotations
comparable to those currently provided on such page as the Administrative Agent
shall determine in its sole discretion, on such day that displays an average
British Bankers Association Interest Settlement Rate (such page currently being
LIBOR01) for deposits in United States dollars (for delivery on a date two
Business Days later) with a term equivalent to one month or (ii) in the event
the rate referenced in the preceding clause (i) is not available, then the rate
at which dollar deposits of $5,000,000 and for a maturity comparable to such
Rate Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Rate Period, divided by (b) one (1) minus the maximum
aggregate reserve requirement (including all basic, supplemental, marginal or
other reserves) which is imposed against the Administrative Agent in respect of
Eurocurrency liabilities, as such requirement (expressed as a decimal) is
defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect for such Rate Period.

1.6.     The introductory provision in Section 9.3 of the Transfer and
Administration Agreement is hereby amended and restated in its entirety to read
as follows:

All payments and distributions made hereunder by the SPV or the Servicer (each,
a “payor”) to any Investor or any Agent (each, a “recipient”) shall be made free
and clear of and without deduction for any present or future income, excise,
stamp or franchise taxes and any other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority on any
recipient (or any assignee of such parties), but excluding franchise taxes,
taxes imposed on or measured by the recipient’s net income or gross receipts,
taxes based on capital, net worth or comparable basis of measurement and
deductions or withholdings of United States Federal income taxes that (i) are
incurred by an assignee if the related assignment is made in violation of
Section 11.8, (ii) could have been avoided in whole or in part by the timely
filing by any Agent or Investor of one or more United States Internal Revenue
Service forms, or (iii) are imposed under FATCA (such excluded items being
called “Excluded Taxes” and such remaining items being called “Taxes”).  Whether
or not the payor must withhold from a recipient’s payment under FATCA, each
Investor and each assignee of any Investor covenants to timely provide the payor
with a valid, duly completed and executed form (as may be issued by the U.S.
Internal Revenue Service), and to update and/or replace such form as necessary
to maintain its validity, to allow payor to timely and properly comply with its
information reporting obligations, as required by Section 1474 of the Code and
regulations promulgated thereunder. In the event that any withholding or
deduction from any payment made by the payor hereunder is required in respect of
any Taxes, then such payor shall:




2

 





1.7.     Section 9.3 of the Transfer and Administration Agreement is hereby
amended to insert the following new paragraph at the end thereof:

If any Investor or any Agent shall petition the SPV for any amounts under this
Section 9.3 related to Taxes imposed under any amended or successor version of
Sections 1471 through 1474 of the Code as in effect as of the date of this
Agreement, or any regulations or official interpretations thereof, which do not
constitute Excluded Taxes (which petition shall, notwithstanding anything to the
contrary in this Section 9.3, be delivered by the applicable Investor or Agent
to SPV not later than ten (10) Business Days after receipt by such Investor or
Agent from SPV of the amount subject to such Taxes), then SPV may, at its sole
expense and effort (including payment of any applicable processing and
recordation fees), upon notice to the related Managing Agent and the
Administrative Agent, either (i) require each Investor in such Managing Agent’s
Investor Group to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 11.8), all of its respective
rights, obligations and Commitment (if any), and interest in the Net Investment
and the Asset Interest for all purposes of this Agreement and under the other
Transaction Documents to an assignee that shall assume such rights, obligations,
Commitment and interest (which assignee may be another Conduit Investor or
Committed Investor, as applicable, if a Conduit Investor or Committed Investor
accepts such assignment) or (ii) notwithstanding any other provision of this
Agreement, so long as no event or circumstance has occurred and is continuing
which constitutes a Termination Event, a Potential Termination Event or a
Servicer Default, elect to terminate the rights, obligations and Commitment (if
any) of such Managing Agent and each Investor in such Managing Agent’s Investor
Group; provided, that it shall be a condition precedent to the effectiveness of
any such assignment or termination that (x) in the case of an assignment, SPV
shall have received the prior written consent of the Administrative Agent with
respect to any assignee that is not already a member of an Investor Group
hereunder, which consent shall not unreasonably be withheld, conditioned or
delayed, (y) each member of the subject Investor Group shall have received
payment of an amount equal to its Net Investment, and accrued interest and fees
thereon and all other Aggregate Unpaids payable to it hereunder, from the
assignee (to the extent of such Net Investment), if applicable, or SPV (in the
case of all other amounts) and (z) in the case of an assignment, such assignment
will result in a reduction in the amount which may be claimed under Section 9.3
in respect of such Taxes.  An Investor shall not be required to make any such
assignment and delegation or be subject to such a termination if, prior to the
effectiveness thereof, as a result of a waiver by such Investor or otherwise,
the circumstances entitling SPV to require such assignment and delegation or
effect such termination cease to exist.  Upon the effectiveness of any
assignment or termination pursuant to this paragragh, each Investor and Managing
Agent subject thereto shall relinquish its respective rights and be released
from its respective obligations (including, without limitation, its Commitment
(if any)) under this Agreement and the other Transaction Documents (except for
those rights and obligations which by the express terms of this Agreement or
such other Transaction Documents survive the termination thereof) and shall
cease to be party to this Agreement and the Transaction Documents.

1.8.     Schedule II of the Transfer and Administration Agreement is hereby
amended and restated in its entirety as set forth on Schedule I hereto.

1.9.     Schedule 11.3 of the Transfer and Administration Agreement is hereby
amended and restated in its entirety as set forth on Schedule II hereto.

Section 2.       Conditions Precedent.  This Amendment shall become effective as
of the date hereof (the “Effective Date”) upon:




3

 





2.1.     the receipt by Bank of America, N.A. (“BofA”) of the amounts to be paid
to BofA by Fifth Third, SMBC, BTMU and Citibank, N.A. (“Citi”), respectively,
pursuant to the penultimate sentence of Section 3.1 of this Amendment, in each
case, by wire transfer of immediately available funds to the account specified
by BofA;

2.2.     the receipt by BofA, for its own account from the SPV, of an amount
equal to $75,727.20, constituting all accrued Yield, fees and other Aggregate
Unpaids (other than its Investor Group Net Investment) owing to BofA, as
Managing Agent and Committed Investor, as of the date hereof (collectively, the
“Outstanding BofA Amounts”), by wire transfer of immediately available funds to
the account specified by BofA to the SPV;

2.3.     the receipt by each of BTMU, Citi, Fifth Third and SMBC, each as a
Managing Agent, for the account of the Investors in the related Investor Group,
of an upfront fee equal to the product of (i) 0.05% and (ii) the sum of the
Commitments of the Committed Investors in the related Investor Group by wire
transfer of immediately available funds to the account specified for such
Managing Agent as set forth on Schedule III attached hereto; and

2.4.     the receipt by the Administrative Agent of this Amendment and the
Amended and Restated Fee Letter, dated as of the Effective Date (the “Fee
Letter”), duly executed by the parties hereto and thereto.

Section 3.       Assignment and Assumption.

3.1.     Effective as of the Effective Date, in each case, without recourse and
without representation and warranty, (x) BofA, in its capacity as a Committed
Investor, hereby sells and assigns to each of BTMU and Citi, each in its
capacity as a Committed Investor, and each of BTMU and Citi, each in its
capacity as a Committed Investor, hereby purchases and assumes from BofA, in its
capacity as a Committed Investor, a 2.857% portion of all of BofA’s rights and
obligations under the Transfer and Administration Agreement and the other
Transaction Documents, and (y) BofA, in its capacity as a Committed Investor,
hereby sells and assigns to each of Fifth Third and SMBC, each in its capacity
as a Committed Investor, and each of Fifth Third and SMBC, each in its capacity
as a Committed Investor, hereby purchases and assumes from BofA, in its capacity
as a Committed Investor, a 47.143% portion of all of BofA’s rights and
obligations under the Transfer and Administration Agreement and the other
Transaction Documents.  In consideration of the foregoing sales and assignments,
(i) BTMU shall make (or cause to be made) a payment of $952,380.86 to BofA, (ii)
Citi shall make (or cause to be made) a payment of $952,381.15 to BofA, (iii)
Fifth Third shall make (or cause to be made) a payment of $15,714,285.71 to BofA
and (iv) SMBC shall make (or cause to be made) a payment of $15,714,285.71 to
BofA, each such payment to be made in immediately available funds to the account
specified by BofA.  After giving effect to the foregoing sales and assignments,
the respective Commitments of the Committed Investors will be as set forth on
Schedule II of the Transfer and Administration Agreement as amended hereby.

3.2.     BofA (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Adverse Claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Transfer and Administration
Agreement, any other Transaction Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Transfer and Administration Agreement
or the Receivables, any other Transaction Document or any other instrument or
document furnished pursuant thereto; and (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any of the SPV, the Servicer, NSC or the




4

 





Originator or the performance or observance by any of the SPV, the Servicer, NSC
or the Originator of any of its obligations under the Agreement, any other
Transaction Document, or any instrument or document furnished pursuant thereto.

3.3.     Each of Fifth Third and SMBC (i) confirms that it has received a copy
of the Transfer and Administration Agreement and the First Tier Agreement
together with copies of the financial statements referred to in Section 6.1(a)
of the Transfer and Administration Agreement, to the extent delivered through
the date hereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent, any of its Affiliates, any other Committed Investor, any
Conduit Investor, or any Managing Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Transfer and
Administration Agreement and any other Transaction Document; (iii) (A) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Transfer and
Administration Agreement and the other Transaction Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto, (B) in the case of Fifth Third,
appoints and authorizes Fifth Third to act as Managing Agent for the related
Investor Group and to take such action as agent on its behalf and to exercise
such powers and discretion under the Transfer and Administration Agreement and
the other Transaction Documents as are delegated to a Managing Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto and (C) in the case of SMBC, appoints and authorizes SMBC
Nikko Securities America, Inc. to act as Managing Agent for the related Investor
Group and to take such action as agent on its behalf and to exercise such powers
and discretion under the Transfer and Administration Agreement and the other
Transaction Documents as are delegated to a Managing Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Transfer and Administration Agreement are
required to be performed by it as a Committed Investor.

3.4.     Effective as of the Effective Date, (i) each of Fifth Third and SMBC
shall become a party to the Transfer and Administration Agreement and, to the
extent provided in this Section 3, have the rights and obligations of a
Committed Investor thereunder and under the Transaciton Documents, (ii) there
shall be a new Investor Group consisting of Fifth Third as the Committed
Investor and Managing Agent, (iii) there shall be a new Investor Group
consisting of SMBC as the Committed Investor and SMBC Nikko Securities America,
Inc., as Managing Agent and Manhattan Asset Funding Company LLC as the Conduit
Investor, (iv) BofA shall, to the extent of the foregoing sales and assignments,
relinquish its respective rights and be released from its respective obligations
under the Transfer and Administration Agreement, and (v) BofA shall cease to be
party to the Transfer and Administration Agreement and the Transaction Documents
(including, without limitation, the Fee Letter) and shall have no further rights
or obligations thereunder; provided that the provisions of Article IX and
Sections 11.11 and 11.12 of the Transfer and Administration Agreement shall
continue in effect for BofA’s benefit in respect of any actions taken or omitted
to be taken by BofA as “Committed Investor” or “Managing Agent”, as applicable,
under the Transfer and Administration Agreement and the other Transaction
Documents prior to the Effective Date.  On the Effective Date, after giving
effect to the assignment and assumption transactions set forth in this Section
3, the SPV and the Managing Agents shall execute the Fee Letter.

3.5.     From and after the Effective Date, the Administrative Agent shall make
all payments under the Transfer and Administration Agreement in respect of the
interests assigned hereby (including, without limitation, all payments in
respect of such interest in Net Investment, Yield and fees) to the applicable
assignees. The assignors and assignees shall make all appropriate adjustments in




5

 





payments under the Transfer and Administration Agreement for periods prior to
the Effective Date directly between themselves.

Section 4.       Representations and Warranties.

4.1.  (a)   Each of the SPV and the Originator hereby represents and warrants
that:

(i)  This Amendment, the Transfer and Administration Agreement, as amended
hereby, and the First Tier Agreement, constitute legal, valid and binding
obligations of such parties and are enforceable against such parties in
accordance with their respective terms.

(ii)    Upon the effectiveness of this Amendment and after giving effect hereto,
the covenants, representations and warranties of each such party, respectively,
set forth in Articles IV and VI of the Transfer and Administration Agreement, as
applicable, and as amended hereby, are true and correct in all material respects
as of the date hereof.

                       (b)  The SPV hereby represents and warrants that, upon
the effectiveness of this Amendment, no event or circumstance has occurred and
is continuing which constitutes a Termination Event or a Potential Termination
Event.

Section 5.       Reference to and Effect on the Transfer and Administration
Agreement.

5.1.      Upon the effectiveness of this Amendment, on and after the date
hereof, each reference in the Transfer and Administration Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Transfer and Administration Agreement and its
amendments, as amended hereby.

5.2.     The Transfer and Administration Agreement, as amended hereby, and all
other amendments, documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.

5.3.     Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Conduit Investors, the Committed Investors, the Managing
Agents or the Administrative Agent, nor constitute a waiver of any provision of
the Transfer and Administration Agreement, any other Transaction Document or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.

Section 6.     CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

Section 7.     Execution of Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery by
facsimile or electronic mail (in .pdf or .tif format) of an executed signature
page of this Amendment shall be effective as delivery of an executed counterpart
hereof.

Section 8.     Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.




6

 





 

[Signature pages follow.]






7

 



 


In Witness Whereof, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

THOROUGHBRED FUNDING, INC.,

as SPV

 

 

By: ___/s/ Marta R. Stewart___________________

Name:Marta R. Stewart

Title:Chairman and President

 

NORFOLK SOUTHERN RAILWAY COMPANY,

as Originator and as Servicer

 

 

By: ___/s/ Marta R. Stewart___________________

Name:Marta R. Stewart

Title:Vice President and Treasurer

 

NORFOLK SOUTHERN CORPORATION

 

 

By:  __/s/ Marta R. Stewart_____________________

Name:Marta R. Stewart

Title:Vice President and Treasurer

 




Signature Page to Amendment No. 10 to

Transfer and Administration Agreement


 


BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Managing Agent and a Committed Investor

 

 

By: ___/s/ Christopher Haynes______________

Name:Christopher Haynes

Title:Vice President

 




Signature Page to Amendment No. 10 to

Transfer and Administration Agreement


 


Victory Receivables Corporation,

as a Conduit Investor

 

 

By:__/s/ David V. DeAngelis_____________

Name:David V. DeAngelis

Title:Vice President

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

as Administrative Agent and a Managing Agent

 

 

By:__/s/ Luna Mills____________________

Name:Luna Mills

Title:Director

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH,

as a Committed Investor

 

 

By:__/s/ Lawrence Elkins_______________

Name:Lawrence Elkins

Title:Vice President

 






Signature Page to Amendment No. 10 to

Transfer and Administration Agreement



 


CRC FUNDING, LLC, as a Conduit Investor

 

By:  Citibank, N.A.,

        its attorney-in-fact

 

By:  _/s/ Steffen Lunde_____________________

Name:Steffen Lunde

Title:Vice President

 

 

CAFCO, LLC, as a Conduit Investor

 

By:  Citibank, N.A.,

        its attorney-in-fact

 

By:  _/s/ Steffen Lunde____________________

Name:Steffen Lunde

Title:Vice President

 

 

CHARTA, LLC, as a Conduit Investor

 

By:  Citibank, N.A.,

        its attorney-in-fact

 

By:  _/s/ Steffen Lunde____________________

Name:Steffen Lunde

Title:Vice President  

 

 

CIESCO, LLC, as a Conduit Investor

 

By:  Citibank, N.A.,

        its attorney-in-fact

 

By:  _/s/ Steffen Lunde____________________

Name:Steffen Lunde

Title:Vice President  

 

 

CITIBANK, N.A.,

as a Managing Agent and a Committed Investor

 

 

By:__ /s/ Steffen Lunde_________________

Name:Steffen Lunde

Title:Vice President




Signature Page to Amendment No. 10 to

Transfer and Administration Agreement


 


FIFTH THIRD BANK,

as a Managing Agent and a Committed Investor

 

 

By:_/s/ Mike Mendenhall________________

Name:Mike Mendenhall

Title:Vice President




Signature Page to Amendment No. 10 to

Transfer and Administration Agreement


 


SMBC NIKKO SECURITIES AMERICA, INC.,

as a Managing Agent

 

 

By:_/s/ Makoto Tagaya__________________

Name:Makoto Tagaya

Title:President

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

as a Committed Investor

 

 

By:_/s/ David W. Kee___________________

Name:David W. Kee

Title:Managing Director

 

 

 

MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Investor

 

By: MAF Receivables Corp., its Member

 

By:_/s/ Irina Kaimova___________________

Name:Irian Kaimova

Title:Vice President




Signature Page to Amendment No. 10 to

Transfer and Administration Agreement



 


Schedule I to Amendment No. 10 to

Transfer and Administration Agreement

 

 

SCHEDULE II
Investor Groups

 

BTMU Investor Group

 

Conduit Investor:  Victory Receivables Corporation

Committed Investor:  The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

Commitment of The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch: 
$120,000,000

Managing Agent:  The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 

 

Citi Investor Group

 

Conduit Investors:  CRC Funding, LLC, CAFCO, LLC, CHARTA, LLC and CIESCO, LLC

Committed Investor:  Citibank, N.A.

Commitment of Citibank, N.A.:  $120,000,000

Managing Agent: Citibank, N.A.

 

 

Fifth Third Investor Group

 

Conduit Investors:  N/A

Committed Investor:  Fifth Third Bank

Commitment of Fifth Third Bank:  $55,000,000

Managing Agent: Fifth Third Bank

 

 

SMBC Investor Group

 

Conduit Investors:  Manhattan Asset Funding Company LLC

Committed Investor:  Sumitomo Mitsui Banking Corporation

Commitment of Sumitomo Mitsui Banking Corporation:  $55,000,000

Managing Agent: SMBC Nikko Securities America, Inc.

 






 



 


Schedule II to Amendment No. 10 to

Transfer and Administration Agreement

 

SCHEDULE 11.3
Address and Payment Information

 

If to Victory Receivables Corporation:

 

c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

New York Branch

1251 Avenue of the Americas

New York, New York 10020

Attention: Securitization Group

Fax: (212) 782-6448

Tel: (212) 782-4911



If to The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

New York Branch:

 

1251 Avenue of the Americas

New York, New York 10020

Attention: Securitization Group

Fax: (212) 782-6448

Tel: (212) 782-4911

 

Payment Information:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Account Title: VRC

ABA: 026-009-632

Account Number: 310-051-428

Ref: Thoroughbred Funding Inc.

 

 

If to Citibank, N.A.:

 

390 Greenwich Street, 1st Floor

New York, New York 10013

Attn: Junette Earl

Fax: (646) 843-3661

Tel: (212) 723-3704

 

Payment Information:

Citibank NA

ABA:  021000089

Account Name CRC LLC REDEMPTION A/C

Account Number: 40517805

 

If to CRC Funding, LLC, CAFCO, LLC, CHARTA, LLC or CIESCO, LLC:




 


 


 

c/o Citibank, N.A.

750 Washington Street

Stamford, CT 06901

Attn: Bob Kohl

Fax: (914) 274-9038

Tel: (203) 975-6383

 

If to Fifth Third Bank:

 

Fifth Third Bank

Attn: Kacee Huisinga

Fax: 312-704-4127

Tel: 312-704-6852

 

Payment Information:

Fifth Third Bank

38 Fountain Square Plaza

Cincinnati, OH 45263

 

ABA:  042000314

Account Name Commercial Loan Wire

Account Number: 72876175

 

If to SMBC Nikko Securities America, Inc.:

 

277 Park Avenue, 5th Floor

New York, NY 10172

Attn: Peter Nakhla/Structured Finance Group

Fax: (212) 224-4929

Tel: (212) 224-5370

 

Payment Information:

Manhattan Asset funding Company LLC

Deutsche Bank Trust Company Americas

ABA: 021-001-033

Account Number: 01-41-9647

Beneficiary: Trust and Securities Services

Payment Details: PORT MANHAFC.3

 

If to Manhattan Asset Funding Company LLC:

 

c/o SMBC Nikko Securities America, Inc.

277 Park Avenue, 5th Floor

New York, NY 10172

Attn: Carolyn Schembri

Fax: (212) 224-4929

Tel: (212) 224-5347

 

 




 


 


If to the SPV:

 

Thoroughbred Funding, Inc

Three Commercial Place

Norfolk, VA 23510

Fax: (757) 629-2361

Tel: (757) 629-2780

 

Payment Information:

Wells Fargo Bank, National Association

ABA: 121000248

Account Number: 2000035260855

Ref:  Thoroughbred Funding Inc Norfolk, VA

 

If to the Originator, NSC or the Servicer:

 

Norfolk Southern Railway Company

Norfolk Southern Corporation

Three Commercial Place

Norfolk, VA 23510

Fax: (757) 629-2361

Tel: (757) 629-2780

 

If to the Administrative Agent:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

New York Branch

1251 Avenue of the Americas

New York, New York 10020

Attention: Securitization Group

Fax: (212) 782-6448

Tel: (212) 782-4911

 

Payment Information:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Account Title: VRC

ABA: 026-009-632

Account Number: 310-051-428

Ref: Thoroughbred Funding Inc.

 

 






 



 


Schedule III to Amendment No. 10 to

Transfer and Administration Agreement

 

Upfront Fee Payment Information

For BTMU Investor Group:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Account Name: VRC

ABA #: 026-009-632

Ref: Thoroughbred Funding Inc.

Account #: 310-051-428

 

For Citi Investor Group:

 

Citibank, NA

ABA#  021-000-089

Account Name CRC Redemption Acct.

Account # 4051-7805

 

For Fifth Third Investor Group:

 

Fifth Third Bank

Account Title: Commercial Loan Wire

ABA #: 042000314

Account Name: Thoroughbred/Norfolk

Ref: CC2101

Account #: 7287-6175

 

For SMBC Investor Group:

 

JPMorgan Chase Bank

ABA #: 021-000-021

Account Name: SMBC Nikko Securities America, Inc.

Account #: 140-0-96286

Ref: Manhattan / Norfolk Southern

 

 




 
